Citation Nr: 0702723	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has qualifying service for purposes of 
establishing basic eligibility for Department of Veterans 
Affairs (VA) disability benefits. 


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran claims to have served with the Armed Forces of 
the Philippines during World War II; however, his service 
with any of the components of the United States Armed Forces 
is at issue.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that the 
veteran did not have legal entitlement to VA benefits because 
the National Personnel Records Center (NPRC) was unable to 
verify that the appellant performed any valid service in the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant had no valid military service in the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

By means of an April 2004 letter, the RO informed the 
appellant of the type of evidence needed to support the 
claim; i.e. that he needed to provide evidence of qualifying 
service in order to obtain basic eligibility for VA benefits.  
The RO informed the claimant that they requested such 
information from the NPRC.  The appellant was also notified 
of where to submit relevant evidence, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The originating agency contacted the National Personnel 
Records Center (NPRC) on two occasions to determine if the 
appellant had recognized military service.  The appellant has 
not identified, and the Board is not aware of, any additional 
evidence or information which could be obtained to 
substantiate this claim.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the appellant's claim.

The Board is satisfied that the originating agency properly 
processed the appellant's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, there are certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

As shown below, the appellant lacks status as a veteran.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The appellant asserts that he was inducted into the USAFFE in 
Panay in December 1941; was commissioned as 3rd Lt. assigned 
to the 61st Infantry Division several weeks later; that he 
was captured as a POW in May 1942 and was released in January 
1943.  The veteran further indicated that he received his 
back-pay in 1947 from the U.S. Government operating in Manila 
through the "R.P.D."

In September 2003, NPRC verified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  The appellant appealed that determination.  

In response to the RO's September 2003 determination, the 
appellant submitted numerous records in support of his claim, 
including a January 1955 Philippine document showing 
entitlement to a pension for military service and multiple 
corroborative statements dated in 1945 and 1946 supporting 
the appellant's assertions.  

In addition, the appellant explained that he used different 
names during service and that verification of his military 
service may be under the names Louis Jalbuena, Louie Jalbuena 
or Luis Jalbuena.  In light of this development, the RO 
agreed to request re-verification of the appellant's claimed 
service with the NPRC in March 2004.  

In April 2004, the NPRC replied that the additional evidence 
submitted was insufficient to warrant a change in the prior 
negative certification of September 2003.  

Additionally, the RO noted that a copy of a Recognized 
Guerrillas list which was constructed and approved in 1948 
notes a Luis Jalbuena was listed as a Private First Class 
under "B" Company, Section 43 SMA, Anderson's Guerrillas.  
Nevertheless, the RO determined that this person was not the 
appellant because the appellant claimed to be a 3rd Lt.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002) and 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  Duro v. Derwinski, 2 Vet. App. at 532.  
Thus, if the United States service department declines to 
verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria 
v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.

While the appellant asserts that his service in the 
Philippine Army included USAFFE and recognized guerrilla 
service during World War II, and that he is thus entitled to 
status as a veteran, such is not provided by the regulations.  
As noted above, the service department (through the NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant does not have recognized 
service so as to confer to the appellant eligibility for VA 
benefits.  See 38 C.F.R. § 3.203.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the appellant's claim must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board reiterates to the appellant that if the United 
States service department fails to verify his claimed 
service, his only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


